                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

ROBERT DAVID STEELE et al.,

       Plaintiffs,

v.                                                             Civil Action No. 3:17cv601

JASON GOODMAN et al.,

       Defendants.

 PATRICIA A. NEGRON’S REQUEST FOR GUIDANCE FROM THE COURT AS TO
  DEADLINE TO FILE FINAL PRETRIAL ORDER, OR IN THE ALTERNATIVE,
   MOTION FOR EXTENSION OF TIME TO FILE FINAL PRETRIAL ORDER

       NOW COMES Defendant, Patricia A. Negron (“Ms. Negron” or “Defendant”), by counsel,

and moves this Honorable Court for guidance from the Court as to the deadline to file the Joint

Final Pretrial Order, or in the alternative, motion for an extension of time to file Joint Final and in

support thereof states as follows:

       1.      The Court issued its Initial Pretrial Order on August 1, 2019 (ECF 157), and

directed the parties to file a Final Pretrial Order 7 days before the Final Pretrial Conference. The

Final Pretrial Order shall include the following:
       2.       On January 29, 2020, the Court continued the trial date until May 5-7, 2020 and set

a Final Pretrial Conference for March 19, 2020.

       3.       Per the Initial Pretrial Order, many of the deadlines are based off the trial date, and

the following deadlines are upcoming:

            03/26/20            Deadline for plaintiff to file proposed list of exhibits and witnesses

            03/26/20            Deadline for plaintiff to designate any discovery, including
                                deposition excerpts intended to be introduced at trial

            03/26/20            Deadline for counsel to meet and confer by telephone in an attempt
                                to enter into stipulations of fact

            04/03/20            Deadline for defendant to designate any discovery intended to
                                introduce at trial, including portions of depo transcripts.

            04/03/20            Deadline for defendant to file a proposed list of witnesses and
                                exhibits*

            04/03/20            Deadline for parties to file agreed upon stipulations of fact with the
                                clerk

            04/10/20            Deadline for plaintiff to designate any rebuttal discovery

            04/10/20            Deadline for plaintiff to file list of rebuttal witnesses and exhibits

            04/15/20            Deadline to file any objections to the use of designated discovery
                                with a copy of the discovery objected to

            04/15/20            Deadline to file objections to proposed witnesses and exhibits.

            04/24/20            Deadline for hearing on non-dispositive motions and motions in
                                limine

            04/24/20            Deadline to file proposed jury instructions with proposed jury
                                verdict form

            04/28/20            Deadline to submit 4 copies of all proposed exhibits

            04/28/20            Deadline to file proposed voir dire questions

            04/28/20            Deadline to file objections to any jury instructions




                                                  -2-
               05/01/20            Deadline for plaintiff to file a set of all instructions as to which the
                                   parties are in agreement and a separate set of instructions that
                                   remain in dispute

               05/01/20            Deadline to file objections to voir dire questions



         4.        The highlighted items must be factored into the Final Pretrial Order.

         5.        On March 7, 2020, Plaintiffs’ counsel sent a draft 50 page proposed Final Pretrial

Order in PDF format, and contacted the other parties via email indicated that he believed it to be

due March 12. Counsel for Ms. Negron requested that a WORD version be circulated, and one was

sent via a secure link because of its enormous file size, as it contained embedded videos and links

to websites.

         6.        It became clear in reviewing the proposed Final Pretrial Order that it was

meaningless to so without having completed the other trial preparation highlighted above.

         7.        Counsel for Negron attempted to secure agreement between the parties to file a

joint motion seeking an extension of time or clarification of the true deadline of the Final Pretrial

Order.

         8.        The Plaintiff’s oppose this Motion and indicated they intend to file their draft Final

Pretrial Order today.

         9.        To date, no witness or exhibits are due to be filed yet, nor objections to the same.

Nor have the parties met and conferred fully on the all the items contemplated in the Final Pretrial

Order.

         10.       No party would be prejudiced by this Motion, and indeed, to require a Final Pretrial

Order to be filed without all of the other trial preparation not yet due would put form over function

and waste of resources.



                                                      -3-
       WHEREFORE, Defendant, Patricia A. Negron, hereby requests that the Court enter an

Order that clarifies the date on which the Final Pretrial Order is due, or if due today, grant an

extension of time until a date certain that all other trial preparation be completed.

                                                       PATRICIA A. NEGRON


                                                       By:    /s/ Terry C. Frank

Terry C. Frank, Esq. (VSB No. 74890)
E-mail: tcfrank@kaufcan.com
KAUFMAN & CANOLES, P.C.
1021 E. Cary Street, Suite 1400
Richmond, Virginia 23219
Phone: (804) 771-5700
Fax:    (888) 360-9092
Counsel for Defendant Patricia A. Negron




                                                 -4-
                                 CERTIFICATE OF SERVICE

        I hereby certify that on this March 12, 2020, a true copy of the foregoing is being

electronically filed with the Clerk of Court using the CM/ECF system, which will send a

notification of such filing (NEF) to the following:

                                       Steven S. Biss (VSB No. 32972)
                                       E-mail: stevenbiss@earthlink.net
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Phone: (804) 501-8272
                                       Fax: (202) 318-4098
                                       Counsel for Plaintiffs

And sent via email and first-class mail, postage prepaid, to:

                                        Jason Goodman, Pro Se
                                        252 7th Avenue, Apt. 6S
                                        New York, NY 10001
                                        truth@crowdsourcethetruth.com

And sent via first-class mail, postage prepaid, to:

                                        “Queen Tut”
                                        a/k/a Susan A. Lutzke, Pro Se
                                        1221 University Ave., Unit D202
                                        Fort Collins, CO 80521


                                                             /s/ Terry C. Frank
                                                      Terry C. Frank, Esq. (VSB No. 74890)
                                                      E-mail: tcfrank@kaufcan.com
                                                      Kaufman & Canoles, P.C.
                                                      1021 E. Cary Street, 14th Floor
                                                      Richmond, Virginia 23219
                                                      Phone: (804) 771-5700
                                                      Fax: (888) 360-9092
                                                      Counsel for Defendant Patricia A. Negron




                                                -5-

18249341v1
